DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding applicant’s argument that the reward calculation process is shown in various steps of figures 3 and 7, the examiner agrees that the process is shown.  However, as stated in the non-final rejection, “the reward is described as either “10” or “-10” with no context as to the units or value or rationale of these numbers assigned to the reward.”  Additionally, with respect to the update mapping, it is unclear how the updated reward is or how it is calculated.  These elements are missing from the specification and are not shown in the paragraphs cited in pages 3-6 of the arguments.  

Applicant’s arguments, see page 7, filed November 9, 2021, with respect to the rejection of claims 6-8 based on the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The rejection of August 9, 2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the reward calculation process is claimed; however, it is unclear based on the specification how the reward is actually calculated.  The claim only states that the reward is larger or smaller based on various criteria.  The specification does describe what those criteria are, but the specification does not describe how those criteria relate to the value or type of the reward.  In figure 3, for example, the reward is described as either “10” or “-10” with no context as to the units or value or rationale of these numbers assigned to the reward.  Therefore, it is impossible to determine what subject matter is being claimed when the reward calculation process assigns a reward.  Furthermore, an “update mapping [that] outputs the relationship specifying data that is updated to increase an expected return of the reward” is claimed.  Without knowing what the reward is or how it is calculated, it is unclear how the update mapping is calculated and what data would be expected to increase the reward.  Therefore, the written description requirement is not met, and the claim is rejected under 35 U.S.C. 112(a).  

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, the reward calculation process is claimed; however, it is unclear based on the specification how the reward is actually calculated.  The claim only states that the reward is larger or smaller based on various criteria measured by the engine controller.  While assigning a pass or fail determination based on measured criteria might be predictable in the art, assigning a specific reward value is not.  The specification does describe what those criteria are, but the specification does not describe how those criteria relate to the value or type of the reward.  In figure 3, for example, the reward is described as either “10” or “-10” with no context as to the units or value or rationale of these numbers assigned to the reward.  Determining these numeric values for the reward is not clearly explained in the specification and there is no predictable units or rationale in the art for assigning rewards for meeting criteria when operating an engine.  Therefore, it is impossible to determine what subject matter is being claimed when the reward calculation process assigns a reward.  Furthermore, an “update mapping [that] outputs the relationship specifying data that is updated to increase an expected return of the reward” is claimed.  Without knowing what the reward is or how it is calculated, it is unclear how this function is performed.  It would require undue experimentation in order for one of ordinary skill in the art to program a vehicle controller to perform this function.  Therefore, the enablement requirement is not met, and the claim is rejected under 35 U.S.C. 112(a).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the reward calculation process is claimed; however, it is unclear based on the specification how the reward is actually calculated.  The claim only states that the reward is larger or smaller based on various criteria.  The specification does describe what those criteria are, but the specification does not describe how those criteria relate to the value or type of the reward.  In figure 3, for example, the reward is described as either “10” or “-10” with no context as to the units or value or rationale of these numbers assigned to the reward.  Therefore, it is unclear what subject matter is being claimed when the reward calculation process assigns a reward.  Furthermore, an “update mapping [that] outputs the relationship specifying data that is updated to increase an expected return of the reward” is claimed.  Without knowing what the reward is or how it is calculated, it is unclear how this function is performed.  Therefore, the claims are indefinite, and the claim is rejected under 35 U.S.C. 112(b).  

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reward” in claims 1-8 is used by the claim to mean “an assigned value,” while the accepted meaning is “a thing given in recognition of one's service, effort, or achievement.” The term is indefinite because the specification does not clearly redefine the term.

Claims 2-8 are rejected based on their dependence on a rejected claim.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action.

Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to teach or render obvious “a reward calculation process that assigns a reward based on the state of the vehicle obtained by the obtaining process, the reward assigned when a property of the vehicle meets a criterion is greater than the reward assigned when the property of the vehicle does not meet the criterion, an updating process that updates the relationship specifying data using … the reward corresponding to the operation as inputs to a predetermined update mapping, and … the update mapping outputs the relationship specifying data that is updated to increase an expected return of the reward when the operating unit is operated in accordance with the relationship specifying data.”  Given that these limitations are rejected under 35 U.S.C. 112(a) and 112(b), amendment to clarify the claims will necessitate further search of the prior art.  

The closest prior art of record is Gao et al. (PG Pub 2010/0168989), which teaches the remainder of claims 1-8.  For example, in claim 1, Gao teaches a vehicle controller (abstract), comprising:
processing circuitry (paragraph 60); and
a storage device (paragraph 61), wherein the storage device stores relationship specifying data that specifies a relationship between a state of a vehicle and at least one action variable, 
the at least one action variable is a variable related to operation of an operating unit of an internal combustion engine mounted on the vehicle (paragraphs 70 and 101; figure 4), 
the processing circuitry is configured to execute 
an obtaining process that obtains a state of the vehicle based on a detection value of a sensor (paragraph 102; figure 4), 
an operating process that operates the operating unit based on a value of the at least one action variable determined by the state of the vehicle obtained by the obtaining process and the relationship specifying data (paragraph 102),
and the value of the at least one action variable used for operation of the operating unit as inputs to a predetermined update mapping (paragraphs 61 and 103), and 
a determination process that determines whether the internal combustion engine has deteriorated, the determination process being executed on condition that at least one of the at least one action variable equals a predetermined value (paragraphs 102 and 108).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747